***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                      IN RE BROOKLYN O.*
                           (AC 43360)
                      Lavine, Devlin and Sheldon, Js.

                                  Syllabus

The respondent father appealed to this court from the judgment of the trial
   court denying his motion to revoke the commitment of his minor child
   to the custody of the petitioner, the Commissioner of Children and
   Families. The minor child had previously been adjudicated neglected
   and had been committed to the custody of the petitioner. The father
   claimed that the trial court improperly found that he failed to prove
   that commitment of the minor child was no longer warranted. Held that
   the trial court properly denied the respondent father’s motion to revoke
   commitment, the father having failed to claim that the trial court’s
   decision was not legally and logically correct, and, in fact, the father’s
   brief was devoid of any legal analysis; moreover, although the father
   asked this court to adopt an alternative view of the evidence presented
   to the trial court that was favorable to him, that is not the role of
   this court, the trial court considered the evidence, including seventeen
   exhibits that were admitted into evidence and the testimony of several
   witnesses, and, on the basis of that evidence, determined that the father
   failed to meet his burden of proving that the cause for commitment of
   the minor child no longer existed, and this court, on the record before
   it, could not conclude otherwise.
        Argued February 28—officially released March 19, 2020**

                            Procedural History

   Petition by the Commissioner of Children and Fami-
lies to adjudicate the minor child neglected, brought to
the Superior Court in the judicial district of Fairfield,
Juvenile Matters at Bridgeport, where the court, Ginoc-
chio, J., adjudicated the minor child neglected and com-
mitted the minor child to the custody of the petitioner;
thereafter, the case was transferred to the judicial dis-
trict of Middlesex, Child Protection Session at Middle-
town, where the court, Burgdorff, J., denied the respon-
dent father’s motion to revoke commitment, and the
respondent father appealed to this court. Affirmed.
  Raymond O., self-represented, the appellant (respon-
dent father).
  Benjamin Zivyon, assistant attorney general, with
whom, on the brief, was William Tong, attorney gen-
eral, for the appellee (petitioner).
                         Opinion

  PER CURIAM. The respondent father appeals from
the judgment of the trial court denying his motion to
revoke the commitment of the minor child, Brooklyn
O., to the custody of the petitioner, the Commissioner
of Children and Families (the commissioner).1 On
appeal, the respondent contends that the court erred
in finding that he failed to prove that commitment of
the minor child was no longer warranted. We affirm
the judgment of the trial court.
   The trial court set forth the following relevant proce-
dural and factual history. ‘‘[O]n May 26, 2016, [the peti-
tioner] invoked a [ninety-six] hour hold on behalf of
[the minor child]. A petition of neglect and a motion
for order of temporary custody (OTC) was filed by [the
petitioner] on May 27, 2016. The OTC was denied on
May 27, 2016. A second OTC was filed on June 2, 2016,
and granted by the court. On June 8, 2016, the OTC
was sustained by agreement of the parties. [The minor
child] was adjudicated neglected and committed to the
care and custody of [the petitioner], and was placed
with [her] mother at a rehabilitation facility. Specific
steps were ordered by the court, including orders that
[the] mother remain compliant with the program and
her specific steps. On January 8, 2016, a motion to open
and change disposition to commitment with protective
supervision with [the] mother was granted. The protec-
tive supervision expired on August 8, 2017. A third OTC
and a second neglect petition was filed on August 10,
2017, due to [the] mother testing positive for cocaine
and oxycodone in addition to [the] mother’s reports of
[the respondent’s] controlling and coercive behaviors.
The OTC was vacated by the court on August 29, 2017,
and [the minor child] was returned to [the] mother’s
care. . . . On November 26, 2017, [the respondent]
reported . . . that [the] mother was under the influ-
ence of drugs, along with her boyfriend, in [the minor
child’s] presence. [The respondent] did not return [the
minor child] to [the] mother after a visit. [The mother]
tested positive for amphetamines on November 15,
2017. [The respondent] was ordered by the court to
return [the minor child] to [the Department of Children
and Families’ (department)]] office on December 1,
2017, due to a violation of the visitation order. On
December 1, 2017, [the petitioner] invoked an adminis-
trative hold on the basis that returning her to mother’s
care would be unsafe. A fourth OTC was filed on Decem-
ber 4, 2017, and consolidated with the trial on the pend-
ing neglect petition. On April 5, 2018, the court . . .
issued a written decision adjudicating the minor child
. . . neglected on the grounds that she [was] being
denied proper care and attention, physically, education-
ally, emotionally or morally; or she [was] being permit-
ted to live under conditions injurious, circumstances
or associations injurious to her well-being.’’
   ‘‘[The respondent] filed a motion to revoke [the] com-
mitment on June 19, 2018. A motion for contempt filed
by the [respondent] on February 6, 2019, was ordered
consolidated with the motion to revoke by the court
. . . on March 18, 2019.’’
   Following a six day trial, at which the respondent
represented himself,2 the court denied the respondent’s
motion to revoke the commitment.3 In denying the
respondent’s motion to revoke the commitment, the
court noted that ‘‘[his] issues at the time of the neglect
adjudication on April 5, 2018 were his unstable mental
health concerns, history of domestic violence, ongoing
anger issues and his impulsive and manipulating behav-
iors. He also presented with an inability to maintain
boundaries with the service providers.’’ The court
found, inter alia, that, since April 5, 2018, the respondent
had ‘‘demonstrated an unwillingness or inability to ben-
efit from reunification efforts’’ and had not been fully
compliant with his court-ordered specific steps. The
court determined that the respondent ‘‘continues to
present with the same concerns of manipulations,
anger, unstable and controlling behaviors that existed
prior to the adjudication date.’’ The court concluded
that the respondent had not proved by a fair preponder-
ance of the evidence that the initial cause for commit-
ment no longer exists. The court reasoned: ‘‘Specifi-
cally, [the respondent’s] ongoing anger issues and
threatening behaviors cause this court serious concern.
This conduct also presents a potentially dangerous situ-
ation for [the minor child], both physically and emotion-
ally. [The respondent] continues to demonstrate a lack
of parenting skills including effective discipline and
appropriate interaction with [the minor child]. The cred-
ible evidence illustrates that [the respondent] does not
comprehend the gravity of his conduct and its adverse
effect on [the minor child]. Therefore, the court cannot
presently find that [the respondent] has achieved the
degree of personal rehabilitation that would warrant
revocation of [the minor child’s] commitment.’’4 This
appeal followed.
   ‘‘A motion to revoke commitment is governed by
[General Statutes] § 46b-129 (m) and Practice Book
§ 35a-14A. Section 46b-129 (m) provides: ‘The commis-
sioner, a parent or the child’s attorney may file a motion
to revoke a commitment, and, upon finding that cause
for commitment no longer exists, and that such revoca-
tion is in the best interests of such child or youth, the
court may revoke the commitment of such child or
youth. No such motion shall be filed more often than
once every six months.’
   Practice Book § 35a-14A provides in relevant part:
‘‘Where a child or youth is committed to the custody
of the [c]ommissioner . . . the commissioner, a parent
or the child’s attorney may file a motion seeking revoca-
tion of commitment. The judicial authority may revoke
commitment if a cause for commitment no longer exists
and it is in the best interests of the child or youth.
Whether to revoke the commitment is a dispositional
question, based on the prior adjudication, and the judi-
cial authority shall determine whether to revoke the
commitment upon a fair preponderance of the evidence.
The party seeking revocation of commitment has the
burden of proof that no cause for commitment exists.
If the burden is met, the party opposing the revocation
has the burden of proof that revocation would not be
in the best interests of the child. . . .’’ See In re Zoey
H., 183 Conn. App. 327, 344–45, 192 A.3d 522, cert.
denied, 330 Conn. 906, 192 A.3d 425 (2018).
   ‘‘On appeal, our function is to determine whether the
trial court’s conclusion was legally correct and factually
supported. We do not examine the record to determine
whether the trier of fact could have reached a conclu-
sion other than the one reached . . . nor do we retry
the case or pass upon the credibility of the witnesses.
. . . The determinations reached by the trial court that
the evidence is clear and convincing will be disturbed
only if [any challenged] finding is not supported by the
evidence and [is], in light of the evidence in the whole
record, clearly erroneous.’’ (Internal quotation marks
omitted.) In re Krystal J., 88 Conn. App. 311, 314–15,
869 A.2d 706 (2005).
  Here, the respondent first takes issue with the need
for the commitment of the minor child and certain fac-
tual findings set forth in the trial court’s April 5, 2018
adjudication of neglect. Because the respondent did not
appeal from that judgment, he may not challenge it now.
   As to the denial of his motion to revoke the commit-
ment of the minor child, the respondent has not claimed
that the court’s decision was not legally and logically
correct. In fact, the respondent’s brief is devoid of legal
analysis. Rather, the respondent urges this court to
adopt an alternative view of the evidence presented to
the trial court, a view that is favorable to him. It is not
the role of this court to do so. The trial court considered
the evidence presented, including seventeen exhibits
that were admitted into evidence, and the testimony of
a department program manager, a department program
director, a department case supervisor, two department
social workers, the respondent’s counselor, psycholo-
gist and court-appointed clinical psychologist, and the
respondent himself. On the basis of its thorough and
careful examination of that evidence, the court deter-
mined that the respondent failed to meet his burden of
proving that the cause for commitment of the minor
child no longer exists. On this basis of the record before
us, we cannot conclude otherwise.
   The judgment is affirmed.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** March 19, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The mother of the minor child also filed a motion to revoke the commit-
ment, but withdrew it during trial. Because the mother is not a party to this
appeal, any reference herein to the respondent refers to the father.
   2
     The respondent was appointed standby counsel.
   3
     As for the respondent’s motion for contempt, the court found, contrary
to the respondent’s allegations, that the department had complied with its
mandate to act on the respondent’s application, pursuant to the Interstate
Compact Placement for Children, General Statutes § 17a-175, by continuing
to consider the appropriateness of potential out of state resources, in addi-
tion to other family resources, for the minor child. Although the respondent
purports to claim that the court erred in so ruling, he did not list the court’s
denial of his motion for contempt on his appeal form. Any challenge to that
order is thus not properly before this court. See State v. Misenti, 112 Conn.
App. 562, 563–64 n.1, 963 A.2d 696, cert. denied, 291 Conn. 904, 967 A.2d
1220 (2009).
   4
     The court further found that it was not in the minor child’s best interest
to revoke the commitment. The respondent does not challenge this finding
on appeal.